14-4612
     Jiang v. Lynch
                                                                                       BIA
                                                                               A200 601 917

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   22nd day of August, two thousand sixteen.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            DENNIS JACOBS,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   LING LING JIANG,
14            Petitioner,
15
16                    v.                                             14-4612
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Mona Liza Fabular Lao, New York, New
24                                      York.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
27                                       Assistant Attorney General;
28                                       Jennifer P. Levings, Senior
29                                       Litigation Counsel; Jennifer R.
30                                       Khouri, Trial Attorney, Office of
1                                   Immigration Litigation, United
2                                   States Department of Justice,
3                                   Washington, D.C.
4
5          UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review is

8    DENIED.

9          Petitioner Ling Ling Jiang, a native and citizen of the

10   People’s Republic of China, seeks review of a November 20, 2014,

11   decision of the BIA denying her motion to reopen.         In re Ling

12   Ling Jiang, No. A200 601 917 (B.I.A. Nov. 20, 2014).       We assume

13   the   parties’   familiarity    with   the   underlying   facts   and

14   procedural history in this case.

15         “We review the denial of motions to reopen immigration

16   proceedings for abuse of discretion, mindful that motions to

17   reopen ‘are disfavored.’”      Ali v. Gonzales, 448 F.3d 515, 517

18   (2d Cir. 2006) (quoting INS v. Doherty, 502 U.S. 314, 323

19   (1992)).   A movant’s failure to establish a prima facie case

20   for the underlying substantive relief sought is a proper basis

21   for declining to reopen.       See INS v. Abudu, 485 U.S. 94, 104

22   (1988).


                                       2
1           The BIA did not abuse its discretion.    The BIA reasonably

2    gave diminished weight to the unsworn letters from Jiang’s

3    father and uncle and to the unsigned and unauthenticated village

4    committee announcement.      See Y.C. v. Holder, 741 F.3d 324, 334

5    (2d Cir. 2013) (deferring to agency’s decision to afford little

6    weight to letter stating that Chinese authorities were looking

7    for petitioner because the letter was unsworn and from an

8    interested witness); Xiao Ji Chen v. U.S. Dep’t of Justice, 471

9 F.3d 315, 342 (2d Cir. 2006) (the weight accorded to documentary

10   evidence is largely within agency’s discretion); In re H-L-H-

11   & Z-Y-Z-, 25 I. & N. Dec. 209, 215 (BIA 2010) (giving diminished

12   weight to letters from relatives because they were from

13   interested witnesses not subject to cross-examination), rev’d

14   on other grounds by Hui Lin Huang v. Holder, 677 F.3d 130 (2d

15   Cir.    2012).    Further,   the   village   committee   notice   is

16   handwritten, it is not signed by any official, and it is unclear

17   why or how a notary public (as opposed to the issuing office

18   or officer) would be able to authenticate that document after

19   the fact.    Accordingly, Jiang failed to sustain her burden of

20   demonstrating that she would be individually targeted because


                                        3
1    of her religion.   See 8 C.F.R. § 1208.13(b)(2)(iii); Hongsheng

2    Leng v. Mukasey, 528 F.3d 135, 142-43 (2d Cir. 2008).

3        Absent reliable evidence that she would be singled out for

4    persecution, Jiang had to demonstrate a pattern or practice of

5    persecution   of     Christians       in   China.       8   C.F.R.

6    § 1208.13(b)(2)(iii).     The     remaining   country   conditions

7    evidence did not establish that Jiang’s alleged fear was

8    objectively reasonable.   Ramsameachire v. Ashcroft, 357 F.3d
9    169, 178 (2d Cir. 2004) (setting forth requirement that fear

10   be objectively reasonable).       The country conditions reports

11   reflected a large number of Christians practicing in China and

12   that the treatment of those practitioners varies by region.

13   Accordingly, the agency did not err in determining that Jiang

14   failed to demonstrate systemic or pervasive persecution of

15   similarly situated Christians sufficient to demonstrate a

16   pattern or practice of persecution in China.         See 8 C.F.R.

17   § 1208.13(b)(2)(iii); Hongsheng Leng, 528 F.3d at 142-43; In

18   re A-M-, 23 I. & N. Dec. 737, 741 (BIA 2005).

19       Because Jiang failed to demonstrate her prima facie

20   eligibility for relief, the BIA did not abuse its discretion

21   in denying her motion to reopen.       See Abudu, 485 U.S. at 104.
                                       4
1        For the foregoing reasons, the petition for review is

2    DENIED.    As we have completed our review, any stay of removal

3    that the Court previously granted in this petition is VACATED,

4    and any pending motion for a stay of removal in this petition

5    is DISMISSED as moot.    Any pending request for oral argument

6    in this petition is DENIED in accordance with Federal Rule of

7    Appellate Procedure 34(a)(2), and Second Circuit Local Rule

8    34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk




                                    5